Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 1 of
                                      30




                  Exhibit E
                                           Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 2 of
                                                                                 30

Plaintiffs' Privilege Log                                            Warner Records, Inc. et al. v. Charter Communications, Inc.                     Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or      Author / From                      To                               CC                      Subject/Title           Description
                       Protection




None of the documents described on this log were transmitted via BCC, so in the interest of space the BCC column has been omitted.
*Denotes Attorney
326125_19.xlsx                                                                                Page 1 of 29                                                             CONFIDENTIAL
                                        Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 3 of
                                                                              30

Plaintiffs' Privilege Log                                  Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From               To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                     Page 2 of 29                                                             CONFIDENTIAL
                                        Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 4 of
                                                                              30

Plaintiffs' Privilege Log                                  Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From               To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                     Page 3 of 29                                                             CONFIDENTIAL
                                        Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 5 of
                                                                              30

Plaintiffs' Privilege Log                                  Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From               To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                     Page 4 of 29                                                             CONFIDENTIAL
                                        Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 6 of
                                                                              30

Plaintiffs' Privilege Log                                  Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From               To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                     Page 5 of 29                                                             CONFIDENTIAL
                                        Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 7 of
                                                                              30

Plaintiffs' Privilege Log                                  Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From               To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                     Page 6 of 29                                                             CONFIDENTIAL
                                        Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 8 of
                                                                              30

Plaintiffs' Privilege Log                                  Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From               To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                     Page 7 of 29                                                             CONFIDENTIAL
                                        Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 9 of
                                                                              30

Plaintiffs' Privilege Log                                  Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From               To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                     Page 8 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 10 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                    Page 9 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 11 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 10 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 12 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 11 of 29                                                             CONFIDENTIAL
                                                   Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 13 of
                                                                                          30

Plaintiffs' Privilege Log                                                      Warner Records, Inc. et al. v. Charter Communications, Inc.                                               Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or            Author / From                           To                                   CC                               Subject/Title                            Description
                       Protection

 51     2/19/2015 Attorney-Client     Dong Jang                      Michael Spinelli*                                                          **Confidential** FW: Draft Piracy   Partially privileged email chain with partially
                                                                     (michael.spinelli@sonymusic                                                Landscape Reports                   privileged attachment reflecting legal advice
                                                                     .com)                                                                                                          regarding music piracy landscape report on
                                                                                                                                                                                    BitTorrent.

 52     2/24/2015 Attorney-Client     David Benjamin*                Brad Buckles* (bbuckles@riaa.com)                                          FW: IFPI Anti Piracy Strategy -     Privileged email chain with attachment
                                      (david.benjamin@umusic                                                                                    PRIVILEGED AND CONFIDENTIAL         reflecting legal advice and for the purposes of
                                      .com)                                                                                                                                         coordinating and developing legal strategy on
                                                                                                                                                                                    anti-piracy.
 53     3/12/2015 Attorney-Client     Dong Jang (dong.jang@sonymusic Michael Spinelli*                                                          FW: Monthly AP slides               Privileged email chain with attachment
                                      .com)                          (michael.spinelli@sonymusic                                                                                    reflecting legal advice regarding anti-piracy
                                                                     .com)                                                                                                          strategy and litigation.


 54     3/19/2015 Attorney-Client;    Chuck Ansel                    Gary Gross (gary.gross@umusic.com);                                        Legal Tracking Sheet                Privileged email with attachment prepared at
                  Work Product        (chuck.ansel@umusic.com)       David Kokakis*                                                                                                 the request of counsel in anticipation of
                                                                     (david.kokakis@umusic.com)                                                                                     litigation regarding records of active legal
                                                                                                                                                                                    matters.
 55     3/19/2015 Attorney-Client;    David Kokakis*                 Oscar Pelaez*                                                              Fwd: Legal Tracking Sheet           Privileged email chain with attachment
                  Work Product        (david.kokakis@umusic          (oscar.pelaez@umusic.com); Oren                                                                                reflecting legal advice of counsel in
                                      .com)                          Agman* (oren.agman@umusic.com)                                                                                 anticipation of litigation regarding records of
                                                                                                                                                                                    active legal matters.
 56       4/1/2015 Attorney-Client    Jon Glass*                     Marc Elcock (marc.elcock@wmg.com)       Ron Wilcox* (ron.wilcox@wmg.com)   BD/BA Agenda - 4.1.15               Partially privileged email with privileged
                                                                                                                                                                                    attachment reflecting legal advice regarding
                                                                                                                                                                                    deal negotiations.




SF: 326125-19                                                                                              Page 12 of 29                                                                                         CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 14 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 13 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 15 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 14 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 16 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 15 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 17 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 16 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 18 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 17 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 19 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 18 of 29                                                             CONFIDENTIAL
                                                Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 20 of
                                                                                       30

Plaintiffs' Privilege Log                                                      Warner Records, Inc. et al. v. Charter Communications, Inc.                                             Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or           Author / From                            To                               CC                               Subject/Title                              Description
                       Protection

 69     2/12/2016 Attorney-Client;    Matt Oppenheim*                 Darren Schmidt*                   Leo Lichtman* (leo@oandzlaw.com)   FW: Cox/RIAA - Bright House Networks   Privileged email and attachment reflecting
                  Work Product        (matt@oandzlaw.com)             (darren.schmidt@umusic.com)                                                                                 legal advice of counsel in anticipation of
                                                                                                                                                                                  litigation regarding infringement analyses for
                                                                                                                                                                                  potential copyright infringement litigations.

 70     2/20/2016 Attorney-Client;    Darren Schmidt*                 Matt Oppenheim*                   Leo Lichtman* (leo@oandzlaw.com)   RE: Cox/RIAA - Bright House Networks   Privileged email and attachment reflecting
                  Work Product        (darren.schmidt@umusic          (matt@oandzlaw.com)                                                                                         legal advice of counsel in anticipation of
                                      .com)                                                                                                                                       litigation regarding infringement analyses for
                                                                                                                                                                                  potential copyright infringement litigations.

 71     2/23/2016 Attorney-Client;    Darren Schmidt*                 Matt Oppenheim*                   Leo Lichtman* (leo@oandzlaw.com)   RE: Cox/RIAA - Bright House Networks   Privileged email and attachment reflecting
                  Work Product        (darren.schmidt@                (matt@oandzlaw.com)                                                                                         legal advice of counsel in anticipation of
                                      umusic.com)                                                                                                                                 litigation regarding infringement analyses for
                                                                                                                                                                                  potential copyright infringement litigations.

 72     2/23/2016 Attorney-Client;    Victoria Sheckler*              Darren Schmidt*                                                      RE: Charter / Brighthouse              Privileged email chain requesting and
                  Work Product        (vsheckler@riaa.com)            (darren.schmidt@umusic.com)                                                                                 providing information for purposes of
                                                                                                                                                                                  providing legal advice in anticipation of
                                                                                                                                                                                  litigation regarding developments related to
                                                                                                                                                                                  contemplated litigation.

 73     2/25/2016 Attorney-Client;    Matt Oppenheim*                 Darren Schmidt*                   Alasdair Mcmullan*                 Re: Charter                            Privileged email chain reflecting legal advice
                  Work Product        (matt@oandzlaw.com)             (darren.schmidt@umusic.com)       (alasdair.mcmullan@umusic                                                 of counsel in anticipation of litigation
                                                                                                        .com)                                                                     regarding ISP litigation.
 74     2/29/2016 Work Product        Samuel Bahun, Vytautas Maglya   Oppenheim + Zebrak LLP*, RIAA                                        Hash Report_02292016.xlsx              Privileged report prepared at the request of
                                                                                                                                                                                  counsel in anticipation of litigation,
                                                                                                                                                                                  containing analysis of infringement evidence
                                                                                                                                                                                  collected in anticipation of litigation.


 75     3/10/2016 Attorney-Client;    Matt Oppenheim*                 Darren Schmidt*                                                      Charter - Draft Demand Letter          Privileged email chain with attachment
                  Work Product        (matt@oandzlaw.com)             (darren.schmidt@umusic.com)                                                                                 reflecting legal advice of counsel in
                                                                                                                                                                                  anticipation of litigation regarding draft
                                                                                                                                                                                  Demand Letter.




SF: 326125-19                                                                                         Page 19 of 29                                                                                            CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 21 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 20 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 22 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 21 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 23 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 22 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 24 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 23 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 25 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 24 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 26 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 25 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 27 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 26 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 28 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 27 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 29 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 28 of 29                                                             CONFIDENTIAL
                                       Case 1:19-cv-00874-RBJ-MEH Document 408-6 Filed 03/10/21 USDC Colorado Page 30 of
                                                                              30

Plaintiffs' Privilege Log                                 Warner Records, Inc. et al. v. Charter Communications, Inc.                   Case No. 1:19-cv-00874-RBJ-MEH
July 20, 2020
 No.     Date          Privilege or   Author / From              To                               CC                    Subject/Title           Description
                       Protection




SF: 326125-19                                                                   Page 29 of 29                                                             CONFIDENTIAL
